ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 11/29/21 wherein claims 11, 12, and 16 were amended and claims 2, 5, 8, 15, and 17 were canceled.
	Note(s):  Claims 1, 3, 4, 6, 7, 9-14, 16, 18, and 19 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 11/29/21 to the rejection of claims 11-19 made by the Examiner under 35 USC 102, 103, and/or 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Written Description Rejection
	The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.
112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
Essential Steps Are Missing


102/103 Rejection
	It is duly noted that Applicant has amended has amended independent claim 1 to include hematological parameters, a radioactive dosage range, and a radioactive dithiosemicarbozone-copper complex.  Thus, the 102 rejection is no longer applicable and is moot because the cited prior art is applicable under 35 USC 103 as set forth below.
103 Rejection
	Note(s):  The 103 rejection was modified to address the amended claims.  In addition, Bloom (Toxicologic Pathology, 1993, Vol. 21, No. 2, pages 130-134) is made of record to illustrate well known teachings in the art regarding hematotoxicity.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (AJR, 2013, Vol. 201, pages W698-W706) in view of Drummond et al (US Patent No. 9,511,155) in further view of Bloom (Toxicologic Pathology, 1993, Vol. 21, No. 2, pages 130-134).
Zhang et al disclose studies wherein both 62Cu-ATSM (copper-diacetyl-bis(N4-methylthiosemicabazone) and 62Cu-PTSM (copper-pyruvaldehyde-bis(N4-methylthiosemicarbazone) were administered to subjects to evaluate hypoxia and perfusion in tumors.  The studies assist with predicting prognosis and treatment outcome of subjects (see entire document, especially, page W698, first four paragraphs; page W699, first column, second complete paragraph).  In addition, Zhang et al disclose that in order to improve radiographic specificity for malignant tumors, hypoxia is one hallmark of malignancy (pages W698-W699, bridging paragraph).  Thus, it is disclosed that copper isotopes such as 60Cu, 61Cu, 62Cu, and 64Cu may be used to evaluate tissue hypoxia.  In particular, it is noted that copper-64 is suitable for pre-clinical studies because it has a longer half-life and copper-62 is typically used clinically because of it has a shorter half-life (page (W699, first column, first complete paragraph).  
	In evaluating the patients, the cells and platelet count (hematological parameters) were taken into consideration (page W699, second column, third complete paragraph).  Thirty subsets and two iteration of data was evaluated (third column, second complete paragraph).  Patients were injected first with 62Cu-PTSM (mean dose 403.3 ± 162.8 MBq; the calculated range is 240.5 MBq – 566.1 MBq) followed by 62Cu-ATSM (mean dose 425.5 ± 125.8 MBq; the calculated range is 299.7 MBq – 551.3 MBq) with as minimum separation time of 50 minutes to allow radioactive decay of the previous tracer.  Serial PET data was obtained.  Dynamic PET data was obtained immediately after intravenous injection of each radiotracer dithiosemicarbazone-copper complex was administered.  Data was obtained a frames multiplied by frame time of 12 X 10, 4 X 30, 3 X 120, and 2 X 300 second.  The total acquisition times were 20 minutes after each injection.  62Cu-ATSM and 62Cu-PTSM standardized uptake values (SUVs) were obtained from the last time point when steady state values were established (page W699, third complete paragraph).  
	Tables 1 and 3 (pages W700 and W702, respectively) disclose various tumors/cancers useful with the instant dithiosemicarbazone-copper complexes.  Possible tumors/cancers include adenocarcinoma, sarcomatoid carcinoma, granuloma, and head and neck squamous cell carcinoma.  	Table 2 (page W701) disclose 62Cu-PTSM being administered to patients as dosages ranging from 139.12 MBq to 604.58 MBq.
	Zhang et al disclose that hematological parameters including neutrophil (white blood cells) and platelet data were evaluated during their studies (page W699, middle column, ‘Patients’).
Both Zhang et al and Applicant disclose a method of involving tumors/cancers wherein multiple administrations of radioactive dithiosemicarbazone-copper complexes are administered to a subject and wherein the radioactive dose avoid dose limiting toxicity and is based on one or more hematological parameter.
	Zhang et al fail to disclose that the radioactive dithiosemicarbazone-copper complex is labeled with 64Cu or 67Cu instead of 62Cu.  In addition, the document fails to disclose that the tumor is a malignant brain tumor such as glioblastoma.
	Drummond et al discloses compositions that are useful in targeted diagnostic and therapy of a target site such as cancerous tissue (see entire document, especially, abstract; column 8, lines 55-61).  The document discloses a dithiosemicarbazone structure having Formula II (column 2, lines 40-57) wherein the metal ion may be 64Cu or 67Cu.  Likewise, Drummond et al disclose another dithiosemicarbazone structures that may be complexed to a metal as well (column 3, Formula III).
	In Figure 1, the chelator (dithiosemicarbazone structure) may be complexed with 64Cu.  In Figure 2, the molecular structure of ATSM complexed to Cu is disclosed (this structure is also in Zhang et al).  The structures of Drummond et al may be used to evaluate various cancers/tumors including, fibrosarcoma, myxosarcoma, osteogenic sarcoma, angiosarcoma, lymphangiosarcoma, adenocarcinoma, breast cancer, squamous cell carcinoma, lung carcinoma, medulloblastoma, and glioblastoma (column 14, lines 28-44). 
	Bloom is directed to the principles of hematotoxicology as it relates to laboratory assessment and interpretation of data.  The toxicologic evaluation of substances is part of preclinical and clinical safety studies for therapies involving humans and animals (see entire document, especially, abstract).  Hematotoxicity is the study of blood and blood forming tissues as a target organ for drugs, chemical in the environment/workplace, and factors such as stress, exercise, and ionizing radiation (page 130, left column, first paragraph).  Blood cells are exposed to any substance/agent absorbed or injected into the bloodstream whether or not they are rapidly excreted or metabolized.  Blood cells sustain a particularly high level of exposure to drugs administered parenterally, just after injection, and prior to dilution within the intravascular compartment and equilibration with other tissues.  Thus, this is the rationale for requiring ‘blood compatibility’ testing wherein candidate parenteral drugs are tested in vitro at high concentrations for direct effects on red blood cells and protein constituents (page 131, left column, first complete paragraph).
	The predictive value of data from preclinical safety and toxicity studies for hematotoxicity in humans is controversial.  However, there are substantial species differences in some hematologic parameters such as red blood cell life span and metabolism, leukocyte (white blood cell), distribution and kinetics, and certain aspects of coagulation and platelet function, as well as other factors (page 131, right column, first complete paragraph; page 132, Table I).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zhang et al by labeling the dithiosemicarbazone-copper complex with 64Cu for the following reason.  Specifically, on page W699, first column, first complete paragraph, Zhang et al disclose that molecular imaging techniques using copper-diacetyl-bis(N4-methyl-thiosemicarbazone), a dithiosemicarbazone-copper complex may be used with copper isotopes including 60Cu, 61Cu, 62Cu, and 64Cu.  Thus, a skilled artisan would be able to readily envision 64Cu from the small Markush group containing only four members.
	In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zhang et al using the teachings of Drummond et al and label the dithiosemicarbazone-copper complex with 64Cu for the following reasons.  (a) Both Zhang et al and Drummond et al are directed to diagnostic and/or therapy of a target site such as cancerous tissue.  (b) Both Zhang et al and Drummond et al disclose the use of Cu-ATSM (column 6, lines 64-65, Figure 2), a dithiosemicarbazone-copper complex, and Cu-ATSM is structurally similar to Cu-PTSM.  (c) Drummond et al disclose that copper metals such as 64Cu and 67Cu are compatible with dithiosemicarbazone structures (column 2, lines 40-57).  Thus, the replacing of 62Cu with 64Cu or 67Cu would be obvious as the art (Drummond et al) recognizes that both 64Cu and 67Cu are compatible metals with dithiosemicarbazone structure.  Furthermore, since both Zhang et al and Drummond et al are directed to overlapping dithiosemicarbazone structures and both are directed to diagnostic and/or therapy of tumors/cancerous tissues, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
	In regards to the rendering of brain tumors/cancers such as glioblastoma obvious, it would have been obvious to a skilled artisan at the time the invention was made for the following reasons.  (a) Zhang et al disclose that their invention is compatible with tumors/cancers such as adenocarcinoma, lung cancer, carcinoma, and sarcoma (see Tables I and III).  (b) Drummond et al disclose that their invention encompasses various sarcomas, adenocarcinomas, carcinomas, and lung cancer as well as glioblastoma, brain tumor/cancer.  Thus, since both Zhang et al and Drummond et al disclose overlapping tumors/cancers, it would have been obvious that both inventions read on glioblastoma which is specifically listed by Drummond et al.  Hence, replacing one tumor/cancer with another listed is obvious because Drummond et al teaches that the tumors/cancers are equivalents (column 14, lines 28-48).  Furthermore, since both Zhang et al and Drummond et al are directed to overlapping dithiosemicarbazone structures and both are directed to diagnostic and/or therapy of tumors/cancerous tissues, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
	Other reasons why the instant invention is obvious over the cited prior art are as follows.  It would have been obvious to a skilled artisan to replace the ATSM of Drummond et al with PTSM as the complexes are structurally similar and Zhang et al disclose both ATSM and PTSM.  Hence, the skilled artisan would consider that the complexes are equivalents; thus, the replacement of one with the other would be obvious.
	It would have been obvious to a skilled artisan that the radioactive dose avoids dose limiting toxicity as the amount used in Zhang et al were found to be effective amount to overs the desired task and overlap with amounts administered in the instant invention.  Alternatively, if the dosage administered is not that which avoids dose limit toxicity and is based on a hematological parameter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to evaluate hematological data to determine the radioactive dose for the following reasons.  (a) Zhang et al disclose that in the patients evaluated, neutrophil (white blood) cells and platelet count information was reviewed (page W699, center column, ‘Patients’).  (b) Also, as set forth in Figure 6, page W705, the epidermal growth factor was evaluated in the tumor in relation with the radioactive dithiosemicarbazone-copper complexes administered to illustrate EGF concentrations at various ratios of 62Cu-ATSM to normalized 62Cu-PTSM.
It would have been obvious to a skilled artisan at the time the invention that the instant invention and that of the cited prior art both are treating tumors/cancers as both method involve overlapping dosages for PTSM and only require that the complex with overlapping concentrations be administered to a subject.  In regards to the 62Cu labeled complex being administered instead of a 64Cu or 67Cu radioisotope, a skilled artisan would have been motivated at the time the invention was made to replace 62Cu with 64Cu because of the longer half-life which would enable the complex to be administered and remain in the subjects body for a reasonable period of time to be effective prior to being excreted from the body.  In addition, in the abstract of Zhang et al (page W698), it is disclosed that copper radiolabeled ATSM, which is structurally similar to PTSM, is used for predicted prognosis and treatment of tumors/cancers.  Also, it is disclosed that copper radiolabeled PTSM is hypothesized to augment information obtained in copper radiolabeled ATSM scan.  Thus, the skilled artisan would recognize that if copper radiolabeled ATSM is effective for prognosis and treatment of tumors/cancers and copper radiolabeled PTSM augments the ATSM data, then copper radiolabeled PTSM would also be useful for tumor/cancer prognosis and treatment.  
Bloom was made of record to illustrate well known teachings in the art.  Specifically, in the area of hematotoxicity, red cells, platelets, and neutrophils (key component of white blood cells) are produced at a rate of 1-3 million/second.  In order to predict whether or not a substance is safe, preclinical safety and toxicity studies for hematotoxicity are conducted and red blood cell life space, platelet function, and leukocyte (white blood cell) distribution are some of the hematological parameters that are evaluated.  Thus, it would be obvious to the skill artisan that the hematological parameter used in the instant invention to determine dose limiting toxicity amount is data obtained from white blood cell count, red blood cell count, or platelet count.
For the reasons set forth above, it would have been obvious to a skilled artisan at the time the invention was made to make the necessary modifications as indicated above to render obvious the instant invention over the prior art.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that independent claim 11 was amended to incorporate that the radioactive copper is 64Cu or 67Cu and that the radioactive dose is 30 MBq/kg to 450 MBq/kg.  It is further asserted that the amendment should overcome the rejection.


EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record in the previous office action and those set forth below.  In regards to the use of 64Cu and 67Cu, it should be noted that both of those radioisotopes were indicated as being obvious over the prior art. Specifically, the Zhang et al document (primary reference) was used to reject claims 11-19 under either 102 or 103.  Thus, incorporating limitations from dependent claims that were not listed under the 102 rejection, but rejected under 103 with a combination rejection, for example, does not mean that the claims are allowable over the prior art.  As indicated in the detailed discussion above, both the radioactive dose, 64Cu, and 67Cu are all obvious over the cited prior art.  Hence, the modified 103 rejection is deemed proper.

WITHDRAWN CLAIMS
Claims 1, 3, 4, 6, 7, 9, and 10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

PRIORITY DOCUMENT
Once again, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Note(s):  It is duly noted that Applicant submitted a certified copy of Japan 2017-212180.  In addition, it is noted that no English translation or English equivalent was provided.   As a result, Applicant is not entitled to the filing dated of the priority document (11/01/2017).  If desired, Applicant may provide an English translation or equivalent to illustrate that the instant invention was first disclosed in the foreign document.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 8, 2022